Citation Nr: 0123022	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to January 23, 1998 
for the award of service connection for tinnitus evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1965 to January 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, established service connection for tinnitus; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of January 23, 1998.  In June 2001, 
the veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  On January 23, 1998, the RO received the veteran's claim 
for service connection for tinnitus.  

2.  The veteran's chronic tinnitus was first clinically 
diagnosed at a March 29, 1998 Department of Veterans Affairs 
examination for compensation purposes.  


CONCLUSION OF LAW

An effective date prior to January 23, 1998 for the award of 
service connection for tinnitus evaluated as 10 percent 
disabling is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an earlier effective date for the 
award of service connection for tinnitus, the Board observes 
that the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA); enacted at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The veteran has been advised by 
the statement of the case of the evidence that would be 
necessary for him to substantiate his claim.  The veteran has 
been afforded a VA examination for compensation purposes.  
The examination report is of record.  The veteran was 
afforded a hearing before the undersigned Member of the 
Board.  The hearing transcript is of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Historical Review

The veteran's service medical records make no reference to 
tinnitus.  The report of a November 1988 audiological 
evaluation reflects that the veteran complained of bilateral 
hearing loss.  The examiner did not identify any complaints 
or findings of tinnitus.  

In January 1998, the veteran submitted a claim of entitlement 
to service connection for tinnitus which was received by the 
RO on January 23, 1998.  The report of a March 29, 1998 VA 
examination for compensation purposes states that the veteran 
reported a gradual onset of tinnitus since 1966 concurrent 
with his service-connected bilateral hearing loss disability.  
The examiner commented that the veteran's VA audiological 
records had been reviewed.  No prior diagnosis of tinnitus 
was noted.  A diagnosis of bilateral tinnitus was advanced.  
In May 1998, the RO established service connection for 
tinnitus; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of January 23, 1998.  





II.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2001), the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 2001).  Title 38 of the Code of Federal 
Regulations (2000) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  

In his October 1998 notice of disagreement, the veteran 
stated that his "hearing handicap" had existed for 
approximately thirty years.  He advanced that: he had filed a 
claim for an increased evaluation in 1988; the RO 
subsequently denied the claim; and he had not been informed 
of his appellate rights.  The veteran asserted that his claim 
should be "reopened to the original 1988 claim on the 
grounds that I was not properly informed of my procedural and 
appellate rights."  

In a November 1998 written statement, the veteran clarified 
that he was "appealing the effective date of the grant of 
service connection for tinnitus."  He stated that it was 
improper for the RO to tell him "that I don't have the right 
to appeal because I didn't do it 10 y[ea]rs ago."  

In his August 1999 Appeal to the Board (VA Form 9), the 
veteran clarified that he filed a 1988 claim and was 
subsequently "disallowed an increase in benefits."  He 
stated that he had not been as well informed when he 
submitted his 1988 claim as he was in 1998.  

At the June 2001 hearing before the undersigned Member of the 
Board, the veteran testified that his service-connected 
tinnitus was initially manifested during active service.  He 
clarified that he had considered his service-connected 
hearing loss and his tinnitus to be one and the same 
disability when he filed his prior claims for an increased 
evaluation for his service-connected hearing loss disability.  
He believed that it was the VA's responsibility to 
differentiate between his audiological disorders and to 
establish service connection for tinnitus prior to 1998.  The 
veteran did not complain of experiencing tinnitus to his 
treating military physicians as he did not know what tinnitus 
was at that time.  While he believed that he had consistently 
reported ringing in his ears, the veteran was unaware of when 
his tinnitus was initially diagnosed or otherwise objectively 
documented by his treating physicians.  The veteran 
acknowledged that he could not recall a doctor specifically 
telling him that he had tinnitus.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While the veteran asserts that he had consistently complained 
of ringing in his ears since active service, the Board 
observes that the first clinical documentation of record 
reflecting a finding of tinnitus is the report of the March 
29, 1998 VA examination for compensation purposes.  

The veteran's initial claim for service connection for 
tinnitus was received by the RO on January 23, 1998.  In his 
October 1998 notice of disagreement, the veteran asserts that 
he filed a 1988 claim for service connection which was denied 
by the RO and from which he did not appeal due to the RO's 
failure to properly inform him of his appellate rights.  The 
Board observes that the veteran's August 1988 claim sought an 
increased evaluation for his service-connected bilateral 
hearing loss disability.  In his August 1999 substantive 
appeal, the veteran acknowledged that his 1988 claim had 
sought an increased evaluation.  Therefore, the veteran's 
1988 claim is not relevant to the determination of the 
appropriate effective date for the veteran's 
service-connected tinnitus.  

Given that the veteran's January 1998 claim for service 
connection was received prior to the initial March 29, 1998 
diagnosis of tinnitus, the Board finds that the appropriate 
date for the award of service connection would be March 29, 
1998, the date when entitlement arose.  Therefore, an 
effective date prior to January 23, 1998 for the award of 
service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  


ORDER

An effective date prior to January 23, 1998 for the award of 
service connection for tinnitus evaluated as 10 percent 
disabling is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

